Citation Nr: 0803246	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  06-31 555	)	DATE
	)
	)
  
On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for grand 
mal seizures.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
pneumonia.

3. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for heart 
disorder.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for sleep 
apnea.

5.  Entitlement to service connection for post-traumatic 
stress disorder.

6.  Entitlement to service connection for depression, 
including secondary to service-connected residuals of 
tonsillectomy

7.  Entitlement to service connection for cognitive disorder, 
not otherwise specified (claimed as a brain disorder), 
including secondary to service-connected residuals of 
tonsillectomy.

8.  Entitlement to a total disability rating based upon 
individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from March 1959 to January 
1961.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required.


REMAND

In September 2004, the veteran filed to reopen his claims for 
entitlement to service connection for grand mal seizures, 
pneumonia, heart disorder and sleep apnea.  He also claimed 
service connection for post-traumatic stress disorder (PTSD), 
depression, and cognitive disorder, not otherwise specified.  
Finally, he is seeking entitlement to a total rating based 
upon individual unemployability.

Historically, the veteran's initial claims for service 
connection for grand mal seizures, pneumonia, heart 
disease/heart attack and sleep apnea were denied by RO 
decisions issued in April 2000 and in July 2000.  Following 
the enactment of the Veterans Claims Assistance Act of 2000, 
these claims were readjudicated on a de novo basis by the RO 
in a May 2002 decision. See Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F. 3d 1334 (Fed. Cir. 
2003).  Although provided notice of this decision that same 
month, the veteran did not submit a timely notice of 
disagreement, and the May 2002 RO decision became final. See 
38 U.S.C.A. § 7105(a); 38 C.F.R. §§ 20.201, 20.302 (2007).

Regulations pertinent to the reopening of finally decided 
claims explicitly provide that, "[n]othing in [38 U.S.C.A. § 
5103A] shall be construed to require [VA] to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in [38 
U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A (f) (West 2002).  
Reopening a claim for service connection that has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of the claim.  38 U.S.C.A. § 5108 (West 
2002); Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also 
Graves v. Brown, 8 Vet. App. 522, 524 (1996).  

After reviewing the veteran's claims folder, the Board finds 
that additional evidence pertinent to the veteran's claims 
herein has been identified by the record, and that an attempt 
should be made, with all necessary assistance by the veteran, 
to obtain these records.  Specifically, the veteran filed a 
statement, dated in November 2004, indicating that he has 
been unemployed since 1990 and that he has been awarded 
disability benefits from the Social Security Administration.  
He repeated this allegation at his hearing before the Board 
in September 2007.  The United States Court of Appeals for 
Veterans Claims (Court) has repeatedly held that when VA is 
on notice that there are SSA records, it must obtain and 
consider them. See Baker v. West, 11 Vet. App. 163,169 
(1998); Hayes v. Brown, 9 Vet. App. 67, 73-74 (1996); 
Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992).  
Further, the Veterans Claims Assistance Act of 2000 (VCAA) 
emphasizes the need for VA to obtain records from other 
Government agencies. 38 U.S.C.A. § 5103A (b)(3), (c)(3) (West 
2002).  Under these circumstances, an attempt should be made 
by the RO, with the assistance of the veteran, to obtain 
these records.

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the veteran to 
determine if he has been awarded 
disability benefits from the Social 
Security Administration (SSA) at any time 
since his discharge from the service.  If 
so, the RO must request all materials, to 
include medical records, regarding the 
veteran's SSA claim, together with its 
decision awarding the veteran disability 
benefits.  These records must be 
associated with the claims file.  If 
records are not available, a note to that 
effect must be included in the veteran's 
claims folder.

2.  Once the above action has been 
completed, the RO must readjudicate the 
veteran's claims on appeal, taking into 
consideration any newly acquired 
evidence.  If any benefit remains denied, 
a Supplemental Statement of the Case must 
be provided to the veteran and his 
representative.  After the veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



